           Case 2:19-cv-02086-GMN-EJY Document 16 Filed 12/23/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIAN IRVIN
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Brian.Irvin@usdoj.gov

 7 Attorneys for the United States

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   Maria Magdalena Fuentes Reyes,                  Case No. 2:19-cv-02086-GMN-EJY
11                  Plaintiff,
                                                     Stipulation For Extension of Time to
12         v.                                        Respond to Petition For Writ of Habeas
                                                     Corpus Pursuant to 28 U.S.C. 2241
13   Chad Wolf, et al.,                              (First Request)
14                  Defendant.
15

16          Pursuant to Local Rule IA 6-1, the Federal Defendants request an extension of time
17 to answer or otherwise respond to Plaintiff’s Petition for Writ of Habeas Corpus Pursuant

18 to 28 U.S.C. 2241 (“§ 2241 Petition”) (ECF No. 1). Federal Defendant received a copy of

19 the § 2241 Petition on December 11, 2019. On December 10, 2019, the Court ordered

20 Federal Defendants to answer or otherwise plead in response to the § 2241 Petition within

21 21 days of service. ECF No. 6. The attorney handling the response to the § 2241 Petition

22 will be out of the office during the holidays and requires additional time to file a response.

23 The Counsel for Plaintiff has graciously agreed to the Federal Defendants filing an answer

24 or other response by January 13, 2020.

25          WHEREFORE, the Federal Defendants respectfully request that this stipulation be
26 granted and that the answer or other response to the § 2241 Petition be made due by

27 January 13, 2020.

28
           Case 2:19-cv-02086-GMN-EJY Document 16 Filed 12/23/19 Page 2 of 2



 1

 2          Respectfully submitted this 23rd day of December 2019.
 3

 4   Law Office of Sylvia Esparza                    NICHOLAS A. TRUTANICH
 5                                                   United States Attorney

 6   /s/ Sylvia Esparza                              /s/ Brian W. Irvin
     SYLVIA ESPARZA                                  BRIAN W. IRVIN
 7   Counsel for Plaintiff                           Assistant United States Attorney
                                                     Counsel for Defendant
 8

 9

10                                            IT IS SO ORDERED:

11

12
                                              GLORIA M. NAVARRO
13
                                              UNITED STATES DISTRICT JUDGE
14

15                                            DATED: December 30, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
